Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered August 7, 2008, convicting him of promoting prison contraband in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CEL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are unpreserved for *1253appellate review. Mastro, J.P., Covello, Belen and Hall, JJ., concur.